Citation Nr: 0907749	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diplopia secondary to a 
service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to 
December 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  As 
support for his claim, the Veteran testified at a hearing at 
the RO in December 2007 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

In June 2008, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

Regrettably, the Board must again remand the claim to the RO 
via the AMC.


REMAND

In its prior June 2008 remand, the Board determined the 
Veteran had not received sufficient notice under the Veterans 
Claims Assistance Act (VCAA), as the letters the RO had sent 
him had failed to discuss secondary service connection for 
diplopia on the premise that it is proximately due to, the 
result of, or chronically aggravated by the medications taken 
to treat his major depressive disorder.  See 38 C.F.R. 
§ 3.310(a) and (b).  Hence, the Board directed the RO (via 
the AMC) to issue another VCAA letter providing this 
necessary information that is compliant with 38 C.F.R. § 
3.159(b)(1) and all legal precedent.



The Board also directed the RO (via the AMC) to obtain an 
additional medical opinion concerning whether the medications 
the Veteran had taken for treatment of his service-connected 
major depressive disorder had chronically (i.e., permanently) 
aggravated his diplopia by superimposed disease or injury, 
rather than just addressing the issue of whether the 
medication taken for treatment of the 
service-connected major depressive disorder had caused the 
diplopia - because the medical evidence of record already 
had definitively ruled out that possibility.

Unfortunately, though, there was not substantial compliance 
with the Board's June 2008 remand directives, requiring 
another remand - as a matter of law, to correct these 
deficiencies.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The veteran did receive the required VCAA notice letter in 
July 2008 explaining the requirements for establishing his 
entitlement to service connection for diplopia as secondary 
to medication take for treatment of his service-connected 
major depressive disorder.  See 38 C.F.R. § 3.310(a) and (b).  
The letter explained that he needed to show a connection 
between his diplopia and the medication taken for treatment 
of his service-connected major depressive disorder, and that, 
to show this connection by way of aggravation he needed to 
establish a permanent resulting worsening of his diplopia 
(not just a mere temporary or intermittent flare up).

The veteran also had the requested VA compensation 
examination in August 2008 for the necessary medical nexus 
opinion, but it is unclear whether the VA examiner decided 
favorably or unfavorably.  In summarizing the results of his 
findings, the examiner confirmed the veteran has diplopia 
secondary to right esotropia, and that the diplopia is 
corrected with prism in the veteran's glasses.  The examiner 
further explained that the esotropia has been stable since 
2005 and that, since the treatment for the depression was in 
2004 and there are no eye records prior to 2005, he is unable 
to determine whether the esotropia was present prior to the 
treatment.  But, added this examiner, the presence of stereo 
acuity does indicate the veteran previously had good 
binocular vision and, therefore, that it is at least as 
likely as not that the electroconvulsive therapy treatment 
decompensated his binocularity and thus caused the diplopia.

So further medical comment is needed from this VA examiner as 
to what exactly the statements in the report of his August 
2008 examination mean, specifically in terms of whether the 
Veteran's diplopia has been chronically aggravated (meaning 
permanently worsened) by the medication taken for treatment 
of his service-connected major depressive disorder.

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA physician 
that most recently examined the Veteran in 
August 2008 provide a supplemental opinion 
specifically indicating 
(preferably in understandable layman's 
terms) whether the medications taken for 
treatment of the Veteran's service-
connected major depressive disorder have 
chronically (meaning permanently) 
aggravated his diplopia.  [Note:  the July 
2005 addendum opinion only specifies that 
the major depressive disorder medications 
did not cause the diplopia, so there still 
needs to be some indication of whether 
there has been aggravation, which also is 
a viable, alternative, basis for 
establishing entitlement to secondary 
service connection.]  The VA examiner 
should also keep in mind that the Veteran 
must have additional resulting disability 
from this aggravation, even if it has 
occurred.

If, for whatever reason, it is not 
possible to have this same VA compensation 
examiner comment further, then have 
another equally qualified doctor make this 
additional determination, which may 
require having the Veteran reexamined.  
But this is left to the RO's (AMC's) 
discretion.

In any event, have the examiner review 
this remand and the other evidence in the 
claims file for the pertinent medical and 
other history.

2.  Then readjudicate the claim for 
diplopia in light of any additional 
evidence received.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


